Title: To James Madison from Benjamin Forsyth, 15 March 1814
From: Forsyth, Benjamin
To: Madison, James


        
          Dear Sir
          Chazy N. York 15th. march 1814
        
        I made a dash yesterday from this, to the neighbourhood of Lacole L. Canada in pursuit of the enemy & Smuglers part of whom we so fortunate as to Capture within eighteen miles of St. Johns L.C. & within Sight of the Batteries on the Island.
        With the Captured were found the inclosed letters which I transmit to you for your information &c thro. the most direct Channel, altho not thro the ordinary one, with Sentiments of the greatest respect
        
          Benjamin Forsyth
          Maj. UsRR
        
        
          NB. Snow 18 inches deep ice is very good over the lak[e] Champlain numbers of heavy guns going & gone from Montreal to Kingston B. troops moving up the Country using great exertions for the Command of the lake &c &c.
          Recruiting pretty lively many wanted for that purpose army uncommonly healthy.
          
            B.F
          
        
      